DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims are claims 1-12, 14-17, 22, 24, 25, 27-31, and 33-41, as presented in the Amendment Response Accompanying a Request for Continued Examination (“Amendment Response”) filed on 26 May 2020.

Claim Rejections - 35 USC 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-12, 14-17, 22, 24, 25, 27-31, and 33-41 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The rejection is based on the performance of the multistep patent eligibility analysis outlined in MPEP 2106. The steps of the patent eligibility analysis are addressed specifically in the paragraphs below.
	As described in MPEP 2106(III), Step 1 of the patent eligibility analysis asks whether the claim is to any of the following statutory categories set forth in 35 USC 101: a process, machine, 
	The next step of the patent eligibility analysis, Step 2A, asks whether the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See MPEP 2106.04(II). Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) The first part of Step 2A, referred to as Prong One, asks whether the claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using claim 1 as an example, the claim recites the following limitations:
“A method for determining a final overall rating of an evaluee i based on a weighted rating of each one of a plurality of evaluators j” with “the method comprising” the steps below.
“(a)” “each evaluator j to provide an unweighted rating of the evaluee i.”
“(b) determining an initial quantitative measure for each evaluator j.”
“(c) applying the initial quantitative measure for each evaluator j, as determined at step (b) to the respective unweighted rating by each evaluator j as determined at step (a), to generate, an initial weighted rating by each evaluator j of the evaluee i.”
“(d) combining and normalizing the initial weighted rating of all evaluators j to determine an initial overall rating of the evaluee i.”
“(e) determining an updated quantitative measure for each evaluator j responsive to a functional relationship between the initial weighted rating of each evaluator j, as determined at step (c), and the initial overall rating of the evaluee i, as determined at step (d).”
“(f) applying the updated quantitative measure for each evaluator j, as determined at step (e), to the respective unweighted rating by each evaluator j, as determined at step (a), generate an updated weighted rating by each evaluator j of the evaluee i.”
“(g) combining and normalizing the updated weighted rating of all evaluators j to determine an updated overall rating of the evaluee i.”
“(h) determining an updated quantitative measure for each evaluator j responsive to a functional relationship between the updated weighted rating by each evaluator j, as determined at step (f), and the updated overall rating of the evaluee i, as determined at step (g).”
“(i) repeating steps (f) through (h) until a differential between two most recent updated quantitative measures for each evaluator j, is less than a predetermined value or repeating steps (f) through (h) have been repeated a predetermined number of iterations, wherein a most recent updated quantitative measure is referred to as a final quantitative measure when the differential is less than the predetermined value or when the steps (f) through (h) have been repeated the predetermined number of iterations.”
“(j) multiplying the final quantitative measure for evaluator j, as determined at step (i), and the unweighted rating by the respective evaluator j, as determined at step (a), to determine a final overall rating by evaluator j of evaluee i, and 
	The above-listed limitations of claim 1 recite aspects that, under their broadest reasonable interpretation, cover concepts performed in the human mind. (See MPEP 2106.04(a).) In this instance, the concepts including observation (e.g., the claimed “determining an initial quantitative measure”), evaluation (the claimed “generate, an initial weighted rating”), judgment (the claimed “determining an updated quantitative measure”), and opinion (the claimed “determine a final overall rating”). (See id.) Accordingly, the limitations fall within the mental processes grouping of abstract ideas. (See id.) Additionally or alternatively, the above-listed limitations of claim 1 involve mathematical relationships, formulas, equations, and calculations, and thus, the limitations fall within the mathematical concepts grouping of abstract ideas. (See id.) Additionally or alternatively, the above-listed limitations of claim 1 involve commercial or legal interactions, including sales activities or behaviors, and business relations, pertaining to entities involved in transactions (e.g., involving evaluators and evaluees); and/or managing personal behavior or relationships or interactions between people, including managing behavior of and interactions between evaluators and evaluees. (See id.) Thus, the limitations fall within the certain methods of organizing human activity grouping of abstract ideas. (See id.) As such, the limitations of claim 1 do not meet the criteria for patentability set forth in Step 2A, Prong One.
	The second part of Step 2A, referred to as Prong Two, asks whether the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) This entails: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. (See MPEP 2106.04(d)(II).) Continuing to use claim 1 as an example, the claim recites the following additional elements:
The claimed “determining” is performed “using a processor of a device.”
“Displaying a graphical user interface on the device for use by each evaluator j.”
When viewed in the context of claim 1 as a whole, it is evident that the additional elements of claim 1 is analogous to the following: “Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017),” “A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015),” “Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48,” and “Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015),” which courts have found to be inadequate to show improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and also to be mere instructions to apply an exception (see MPEP 2106.05(f)). As such, the limitations of claim 1 do not meet the criteria for patentability set forth in Step 2A, Prong Two.
The next step of the patent eligibility analysis, Step 2B, asks whether the claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) Continuing to use claim 1, it is evident that the additional elements of the claim do not amount to significantly more than the abstract idea. As discussed above with respect to Step 2A, Prong Two, the additional elements of claim amount to no more than insignificant extra-solution activity and mere instructions to apply the exception using generic computer 
	Each of claims 22, 29, and 35, while of different scope relative to claim 1, recites limitations similar to those recited by claim 1. Thus, the patent ineligibility rejection rationales outlined above with respect to claim 1 also are applicable against claims 22, 29, and 35. The differences between the claims are not sufficient for overcoming the conclusion of ineligibility, and are subject to the same rationales already applied against claim 1. For example, while claim 22 recites additional elements like “a hardware processor,” “a first interface element,” “storing” “in a memory,” “programmatically” performing steps, and “forming a data structure;” claim 29 recites additional elements like a “non-transitory machine-readable storage medium comprising instructions,” “one or more processors of a machine,” “forming a data structure” “including a first field,” and “transmitting and receiving, using a transceiver of the device” “to at least one other device;” and claim 35 recites additional elements like “an apparatus,” “a display,” “at least one processor,” “at least one transceiver,” “at least one memory,” “one or more sequences of instructions,” “output to the display a graphical user interface,” “receive through the graphical user interface,” “form a data structure,” and “transmitting and receiving, using the transceiver,” such additional elements amount to no more than insignificant extra-solution activity (“Receiving or transmitting data over a network,” “Storing and retrieving information in memory,” and “Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display”), mere instructions to apply the exception (“A commonplace business method or mathematical algorithm being applied on a general purpose computer” and “Requiring the use of software to tailor information and provide it to the user on a generic computer”), and well-understood, routine, conventional activity. (See MPEP 
	Claims 2-12, 14-17, 24, 25, 27, 28, 30, 31, 33, 34, and 36-41 depend from one of claims 1, 22, 29, and 35, and thus, each of them includes all of the recitations of the claim from which it depends. The limitations in these dependent claims elaborate on aspects introduced in their respective independent claims, but for similar reasons, do not overcome the rationales for ineligibility applied against the independent claims. More specifically, the dependent claims either recite additional steps or features of the abstract idea; additional details about the types of data used in the abstract idea, including, for example, entities associated with the data—with those entities merely being indicative of a technological environment or field of use, insignificant extra-solution activity, mere instructions to apply the abstract idea using generic computer componentry, and/or well-understood, routine, conventional activity, all of which are insufficient for overcoming the asserted rejection rationales. (See above.) Further, new claims 37-41 recite mathematical concepts. (See MPEP 2106.04(a).) Claims 2-12, 14-17, 24, 25, 27, 28, 30, 31, 33, 34, and 36-41 are, therefore, also not patent eligible.

Claim Rejections - 35 USC 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 12, 14, 15, 22, 24, 25, 27, 29, 31, 33, 35-37, 39, and 41 are rejected under 35 USC 103 as being unpatentable over U.S. Pat. No. 6,895,385 B1 to Zacharia et al. (“Zacharia”) in view of U.S. Pat. App. Pub. No. 2008/0120166 A1 to Fernandez et al. (“Fernandez”), and further in view of U.S. Pat. App. Pub. No. 2013/0173616 A1 to Fekri et al. (“Fekri”).
	Regarding claim 1, Zacharia teaches the following limitations:
“A method for determining a final overall rating of an evaluee i based on a weighted rating of each one of a plurality of evaluators j using a processor of a device, the method comprising” the steps listed below. Zacharia discloses “determining a ratee reputation.” (See col. 22, ll. 1 and 2.) Zacharia also discloses that such entities may include a “representative” “of a corporation, partnership, agency, organization, or other group.” (See col. 1, ll. 53-58.) Zacharia also discloses that “a ratee reputation may be determined by applying the following equation,” where that equation includes multiplying an equation term “Wj” that represents “a rating supplied,” by an equation term “Rjrater” that represents “the rater reputation of the entity who provided the rating Wj.” (See col. 22, ll. 16-27.) Zacharia further discloses that “This embodiment may be implemented as a computer program product that includes a computer readable medium and computer readable signals stored on the computer readable medium that define instructions” that are “executed by a computer.” (See col. 6, ll. 12-19.) The ratee reputation in Zacharia teaches the claimed “final overall 
“(a) displaying a graphical user interface on the device for use by each evaluator j to provide an unweighted rating of the evaluee i.” Zacharia discloses that “The client 210 may include a user interface to allow interaction between a user and an application, for example, a reputation application or marketplace application implemented using the client 210 and server 212” and that “The user interface may involve using CGI scripts to generate web pages in accordance with any of a variety of markup languages such as, for example, HTML, XML or SGML.” (See col. 38, ll. 36-42.) Zacharia also discloses that “a ratee reputation may be determined by applying the following equation,” where that equation includes multiplying a term “Wj” that represents “a rating supplied,” by a term “Rjrater” that represents “the rater reputation of the entity who provided the rating Wj.” (See col. 22, ll. 16-27.) The user interface in Zacharia teaches the claimed “graphical user interface,” the client in Zacharia teaches the claimed “device,” the rater in Zacharia teaches the claimed “evaluator j,” and the rating supplied by the rater in Zacharia teaches the claimed “unweighted rating.”
“(b) determining an initial quantitative measure for each evaluator j.” Zacharia discloses an equation term Rjrater which is a “rater reputation of the entity who provided the rating Wj
“(c) applying the initial quantitative measure for each evaluator j, as determined at step (b) to the respective unweighted rating by each evaluator j as determined at step (a), to generate, an initial weighted rating by each evaluator j of the evaluee i.” Zacharia teaches the following equation:			
    PNG
    media_image1.png
    142
    223
    media_image1.png
    Greyscale
(See col. 22, ll. 11-27.) The equation term Rjrater in Zacharia teaches the claimed “initial quantitative measure,” the equation term Wj in Zacharia teaches the claimed “unweighted rating by each evaluator j,” the product of the two equation terms (see numerator above) in Zacharia teaches the claimed “initial weighted rating,” the raters in Zacharia teach the claimed “evaluator j,” and the ratees in Zacharia teach the claimed “evaluee i.”
“(d) combining and normalizing the initial weighted rating of all evaluators j to determine an initial overall rating of the evaluee i.” Zacharia discloses the summation equation already reproduced in the immediately preceding bullet point. There, the numerator on the right side of the equation teaches the claimed “initial overall rating of the evaluee i,” where the summation notation is indicative of the claimed “combining” “the initial weighted rating of all evaluators j,” and the product of the equation terms Wj and Rjrater teaches the claimed “initial weighted rating.” (See col. 22, ll. 11-27.) Zacharia also discloses, in col. 22, ll. 41-44 and in col. 23, ll. 20-25, incorporating a time function and/or scaling, that teaches the claimed “normalizing.”
“(e) determining an updated quantitative measure for each evaluator j responsive to a functional relationship between the initial weighted rating of each evaluator j, u and Rurater in Equation 5 of Zacharia teaches the claimed “initial weighted rating of each evaluator j,” and the equation term Ejkratee,other (an expected rating) in Equation 5 of Zacharia teaches the claimed “initial overall rating of the evaluee i.”
“(f) applying the updated quantitative measure for each evaluator j, as determined at step (e), to the respective unweighted rating by each evaluator j, as determined at step (a), generate an updated weighted rating by each evaluator j of the evaluee i.” Similar to the explanation provided above, Zacharia discloses:			
    PNG
    media_image1.png
    142
    223
    media_image1.png
    Greyscale
(see col. 22, ll. 11-27), where the equation term Rjrater teaches the claimed j teaches the claimed “unweighted rating,” and the product of the two equation terms teaches the claimed “updated weighted rating,” in instances occurring following performance of the reputation modification process of Zacharia as explained in the immediately preceding bullet point.
“(g) combining and normalizing the updated weighted rating of all evaluators j to determine an updated overall rating of the evaluee i.” Zacharia discloses the summation formula shown in the immediately preceding bullet point. There, the numerator on the right side of the equation teaches the claimed “updated overall rating,” where the summation notation is indicative of the claimed “combining” “of all evaluators j,” and the product of the equation terms Wj and Rjrater teaches the claimed “updated weighted rating.” (See col. 22, ll. 11-27.) The “updated” nature of the values determined in Zacharia stems from performance of the reputation modification process of Zacharia. (See col. 17, ll. 46-48.) Zacharia also discloses, in col. 22, ll. 41-44 and in col. 23, ll. 20-25, incorporating a time function and/or scaling, that teaches the claimed “normalizing the updated weighted rating.”
“(h) determining an updated quantitative measure for each evaluator j responsive to a functional relationship between the updated weighted rating by each evaluator j, as determined at step (f), and” an “updated overall rating of the evaluee i.” Zacharia discloses that a “reputation modification generator 48 may receive a rating predictability 46 and an initial rater reputation 22, and generate a reputation modification 50.” (See col. 17, ll. 46-48.) Zacharia also discloses that the reputation modification involves determining rater reputations (see col. 8, l. 15), which is later used for determining ratee reputations (see col. 22, ll. 1 and 2). Zacharia further discloses that a rater reputation may be determined using an Equation 11 (see col. 12, ll. 45-55), and related equations involving ratings, an u and Rurater in Equation 5 of Zacharia teaches the claimed “updated weighted rating by each evaluator j,” and the equation term Ejkratee,other (an expected rating) in Equation 5 of Zacharia teaches the claimed “updated overall rating of the evaluee i.”
	Fernandez teaches the following limitations of claim 1 that do not appear to be explicitly taught in their entirety by Zacharia:
The claimed “initial overall rating of the evaluee i” is not a partial one, but rather, is comprehensive in that it is the one “determined at step (d).” Step (d) involves “combining” “the initial weighted rating of all evaluators j.” Zacharia discloses, in col. 9, ll. 10-15, that “FIG. 2 is a flowchart illustrating an example embodiment of a method of generating a rater reputation of an entity, where a first rating of a rated entity by a first entity and second ratings of the rated entity provided by other entities are provided.” Zacharia also discloses, in col. 9, ll. 30-35, that “In Act 2, two or more of the second ratings of the rated entity may be combined to produce an expected rating. This expected rating represents an expected value of the first rating in consideration of the values of the two or more second ratings.” Zacharia further discloses, in col. 9, ll. 53-58, that “In an aspect of selecting second ratings, second ratings provided by the first entity are excluded from selection. Such exclusion prevents the first entity from providing multiple ratings of the rated entity, and intentionally providing a same or similar-value as each of the multiple ratings to artificially increase the first entity's rater reputation.” While Zacharia provides an example where a first entity’s second 
The claimed “updated overall rating of the evaluee i” is not a partial one, but rather, is comprehensive in that it is the one “determined at step (g).” Step (g) involves “combining” “the updated weighted rating of all evaluators j.” Referring to the passages from Zacharia from the immediately preceding bullet point, the inclusion of values associated with all posted ratings and all raters in Fernandez teaches the claimed “updated overall rating” “as determined at step (g)” feature.
	Fernandez discloses determining a reliable rating for an entity (see abstract) similar to the claimed invention and Zacharia. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included the first rating provided by the first entity, along with the other ratings provided by other entities, in the rater 
	Fekri teaches the following limitations of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Zacharia and Fernandez:
Initially, Zacharia teaches “Recursively determining a rater reputation of a first entity,” “recursively determining a ratee reputation deviation of a first entity,” “recursively estimating the impact of” “e.g., ratings, on a result” “e.g., an overall rating” (see col. 14, ll. 57; col. 28, ll. 9-18; col. 21, ll. 6, and 7; col. 37, ll. 30-36 and 56-63; and FIGS. 12 and 13). Based on this, and as noted above, the examiner views Zacharia as teaching generating and using “updated” values. To the extent the examiner’s view is contested, the examiner cites Fekri. Fekri discloses an “iterative reputation algorithm,” and that such an algorithm involves “updating the degree of beliefs on the reputation values of the service providers as well as the trustworthiness values of the raters on their ratings at each step.” (See paras. [0051] and [0065].) This disclosure by Fekri teaches the “updated” aspects of the claim.
“(i) repeating steps (f) through (h) until differential between two most recent updated quantitative measures for each evaluator j, is less than a predetermined value or repeating steps (f) through (h) have been repeated a predetermined number of iterations, wherein a most recent updated quantitative measure is referred to as a final quantitative measure when the differential is less than the predetermined value or when the steps (f) through (h) have been repeated the predetermined number of iterations.” Fekri discloses that its “iterative reputation algorithm” updates “until a stopping condition is reached. In an exemplary embodiment, the stopping condition can be the convergence of one or more 
	Fekri discloses “systems and methods for providing efficient reputation management schemes” (see abstract), similar to the systems and methods of the claimed invention and of the combination of Zacharia and Fernandez. In particular, Fekri discloses an “iterative reputation algorithm.” (See paras. [0051] and [0065].) This provides a robust scheme, one that is “efficient, reliable, and scalable reputation management schemes that resist impact from user dishonesty and unreliability and are resilient to malicious attacks.” (See para. [0009].) It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the algorithm taught by Zacharia, by having the algorithm: (1) perform one or more additional iterations of steps identified above (thereby covering claim limitations (e)-(g)) upon receiving new or updated input values (thereby covering limitations (h) and (i)); and (2) iterate until convergence of one or more values or exhaustion of a set number of iterations (thereby covering limitations (i) and (j)), to provide a more honest, reliable, and resilient framework, as taught by Fekri.
	The combination of Zacharia, Fernandez, and Fekri teaches the following additional limitations of claim 1:
“(j) multiplying the final quantitative measure for evaluator j, as determined at step (i), and the unweighted rating by the respective evaluator j, as determined at step (a), to determine a final overall rating by evaluator j of evaluee i, and combining the final overall rating of all evaluators j to generate the final overall jrater in Equation 22 of Zacharia, once finalized per Fekri, teaches the claimed “final quantitative measure for each evaluator j, as determined as step (i).” The value of the equation term Wj in Equation 22 of Zacharia teaches the claimed “unweighted rating by the respective evaluator j.” Finding a value for the product of Rjrater and Wj in Equation 22 of Zacharia teaches the claimed “multiplying,” with the resulting product reading on the claimed “final overall rating by evaluator j of evaluee i.” The value of the equation term Rratee in Equation 22 of Zacharia, when determined using final values per Fekri, teaches the claimed “final overall rating,” and the summation notation in Equation 22 of Zacharia teaches the claimed “combining the final overall rating of all evaluators j to generate the final overall rating of the evaluee i.”
	Regarding claim 2, the combination of Zacharia, Fernandez, and Fekri teaches the following limitations:
“The method of claim 1, wherein the evaluee i is one evaluee from among a plurality of evaluees, and wherein the method further comprises determining a final overall rating for each evaluee from among the plurality of evaluees.” Zacharia discloses “an on-line community or population 300 of entities A1-A11 interconnected by several rating links, including rating links 302, 303, 304, 306, 
	Regarding claim 3, the combination of Zacharia, Fernandez, and Fekri teaches the following limitations:
“The method of claim 1 wherein the final overall rating is related to an athletic or a performance-related attribute of the evaluee i.” Zacharia discloses that “a rating may represent a qualitative assessment of an in-person interview of a job candidate.” (See col. 8, ll. 23-25.) The in-person interview of Zacharia is a type of performance, and thus, teaches the claimed “performance-related attribute.”
	Regarding claim 4, the combination of Zacharia, Fernandez, and Fekri teaches the following limitations:
“The method of claim 1 wherein the initial quantitative measure, the updated quantitative measure, and the final quantitative measure each comprises a weight.” The value of the equation term Rjrater in Equation 22 of Zacharia teaches the claimed “initial quantitative measure” at a first iteration of the process of Zacharia, teaches the claimed “updated quantitative measure” during a subsequent iteration of the process of Zacharia per the teachings of Fekri, and teaches the claimed “final quantitative measure” at a final iteration of the process jrater teach the claimed “weight.” Additionally or alternatively, Zacharia discloses that ratings are “weighted according to the reputation of the entity.” (See col. 9, ll. 60-63.) The reputation-based weight of Zacharia teaches the claimed “weight.”
	Regarding claim 5, the combination of Zacharia, Fernandez, and Fekri teaches the following limitations:
“The method of claim 1 wherein the initial quantitative measure is identical for each evaluator.” Zacharia discloses that a “new entity may have an original rater reputation initialized to zero.” (See col. 15, ll. 64 and 65.) The initial reputation value of zero in Zacharia teaches the claimed “initial quantitative rating” that “is identical for each evaluator.” Moreover, Zacharia discloses that ratings are determined based on formulas (see, e.g., col. 22, ll. 19-27), indicating that the ratings can be virtually any value (even equal values). In other words, Zacharia does not restrict ratings to being different for different raters.
	Regarding claim 6, the combination of Zacharia, Fernandez, and Fekri teaches the following limitations:
“The method of claim 1 wherein steps (f) through (h) are repeated a number of times between 1 and 100.” Fekri teaches an example where its algorithm is put through between 2 and 7.5 iterations. (See FIG. 11.)
	Regarding claim 7, the combination of Zacharia, Fernandez, and Fekri teaches the following limitations:
“The method of claim 1 wherein the evaluee i participates in a plurality of events over a time interval, and wherein the final overall rating is determined for each one of the plurality of events and carried over to a last one of the plurality of events, resulting in a final overall rating through the last one of the plurality of 
	Regarding claim 12, the combination of Zacharia, Fernandez, and Fekri teaches the following limitations:
“The method of claim 1 wherein an evaluator is assigned to the evaluee i based on attributes of the evaluator and attributes of the evaluee.” Zacharia discloses that purchasers are provided with the opportunity to rate sellers after the parties are involved in a transaction, which teaches the claimed “evaluator” being “assigned to the evaluee i” based on their “attributes.” (See col. 28, ll. 28-37.)
	Regarding claim 14, the combination of Zacharia, Fernandez, and Fekri teaches the following limitations:
“The method of claim 1 wherein the device is at least one of a computer, a computer server, a plurality of networked, central, or cloud-based computers, a mobile device, a cell phone, a smart phone, a tablet device, a laptop device, and 
	Regarding claim 15, the combination of Zacharia, Fernandez, and Fekri teaches the following limitations:
“The method of claim 1 wherein the unweighted rating comprises a value selected from a rating scale, the rating scale comprising one of a linear rating scale, a logarithmic rating scale, a power-law rating scale, an exponential rating scale, or any combination thereof.” Zacharia discloses that ratings are values selected from a rating scale with increments of 0.1, which teaches the claimed “linear rating scale.” (See col. 28, l. 58; col. 29, ll. 11-18; and FIG. 1.)
	Regarding claim 22, many of the limitations recited in the claim are similar to the limitations of claim 1. The rationales by which the similar limitations were deemed obvious based on the combination of Zacharia, Fernandez, and Fekri apply against claim 22 just as they apply against claim 1. Those rationales are not being repeated here for the sake of brevity. Claim 22 also includes additional or other limitations, listed below, that are taught by the combination of Zacharia, Fernandez, and Fekri:
“Programmatically” performing various steps. Zacharia discloses that “This embodiment may be implemented as a computer program product that includes a computer readable medium and computer readable signals stored on the computer readable medium that define instructions.” (See col. 6, ll. 12-15.)
“Final overall rating of a plurality of evaluees.” Zacharia discloses “determining a ratee reputation.” (See col. 22, ll. 1 and 2.) The ratee reputations in Zacharia teach the claimed “final overall rating” and the ratees that are rated in Zacharia teach the claimed “plurality of evaluees.”
“Under control of a hardware processor.” Zacharia discloses that “These instructions, as a result of being executed by a computer, instruct the computer to perform the Acts described above for this embodiment.” (See col. 6, ll. 15-19.) The computer in Zacharia teaches the claimed “hardware processor.”
“A first interface element configured to provide functionality for each evaluator j.” Zacharia discloses that “The client 210 may include a user interface to allow interaction between a user and an application, for example, a reputation application or marketplace application implemented using the client 210 and server 212. The user 40 interface may involve using CGI scripts to generate web pages in accordance with any of a variety of markup languages such as, for example, HTML, XML or SGML.” (See col. 38, ll. 36-42.)
“The unweighted rating based on abilities of each evaluee i according to one or more desired attributes.” Zacharia discloses, “A result of a qualitative assessment may be the qualitative assessment itself such as, for example, feedback, a rating or a score, or may be an action taken as a result of a qualitative assessment such as setting a price or making a selection. For 30 example, if several entities purchase a good from a seller, and each entity provides separate ratings for the quality of the good, the service quality and the promptness of delivery, and also provides an overall rating of the seller.” (See col. 28, ll. 25-33.) Zacharia also discloses, “Wj is a rating supplied.” (See col. 22, l. 26.) The equation term Wj of Zacharia teaches the claimed “unweighted rating,” 
“(b) storing the unweighted rating by each evaluator j of each evaluee i in a memory.” Zacharia discloses, “The first and second ratings may be provided by accessing two or more entries of a data structure such as, for example, a database, stored on a computer-readable medium such as, for example, a non-volatile memory (e.g., a magnetic disk, CD ROM, or magnetic tape) or a volatile memory (e.g., an integrated semiconductor memory such as RAM).” (See col. 9, ll. 14-20.)
“Summed over all evaluees i.” The summation notation in Equation 11 of Zacharia (see col. 12, ll. 46-51), involving the summing of values of function Pj(X) (see col. 12, ll. 24-28), which itself involves the ratee-related equation term Ejkratee,others (see Equation 8, col. 11, ll. 23-30), teaches the claimed “summed over all evaluees i.”
“(l) forming a data structure for each evaluee i including a first field indicating an identifier for the evaluee and a second field indicating the final overall rating of each evaluee i.” Zacharia discloses, “For example, to determine a ratee reputation of the rated entity, the server 212 may submit a ratee query 240 to the ratee reputation database 234 and extract various data corresponding to the rated entity, including the current ratee reputation and previous ratings of the rated entity provided by other entities.” (See col. 37, ll. 25-30.) The ratee reputation database in Zacharia teaches the claimed “data structure for each evaluee i,” and the entries, data locations, etc., of that database in Zacharia teach the claimed “first field” and “second field.”

	Regarding claim 29, many of the limitations recited in the claim are similar to the limitations of claims 1 and 22. The rationales by which the similar limitations were deemed obvious based on the combination of Zacharia, Fernandez, and Fekri apply against claim 29 just as they apply against claims 1 and 22. Those rationales are not being repeated here for the sake of brevity. Claim 29 also includes additional or other limitations, listed below, that are taught by the combination of Zacharia, Fernandez, and Fekri:
“A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations.” Zacharia discloses, “This embodiment may be implemented as a computer program product that includes a computer readable medium and computer readable signals stored on the computer readable medium that define instructions. These instructions, as a result of being executed by a computer, instruct the computer to perform the Acts described above for this embodiment.” (See col. 6, ll. 12-19.)
“An initial weight,” an “updated weight,” and a “final weight.” These claimed weights are analogous to the claimed quantitative measures addressed in the rejection of claim 1. Thus, the same aspects of the combination of Zacharia, Fernandez, and Fekri used to reject the claimed quantitative measures of claim 1 also apply against the claimed weights in this claim.
“(l) at least one of transmitting and receiving, using a transceiver of the device, at least one of the unweighted rating, the initial weight, the initial weighted rating, the initial overall rating, an updated weight, an updated weighted rating, an updated overall rating, the final weight, the predetermined value, the 
	Regarding claim 31, the combination of Zacharia, Fernandez, and Fekri teaches the following limitations:
“The non-transitory, machine-readable storage medium of claim 29 wherein the initial unweighted rating is related to an athletic or performance-related attribute of the evaluee.” Zacharia discloses that “a rating may represent a qualitative assessment of an in-person interview of a job candidate.” (See col. 8, ll. 23-25.) The in-person interview of Zacharia is a type of performance, and thus, teaches the claimed “performance-related attribute.”

	Regarding claim 35, many of the limitations recited in the claim are similar to the limitations of claims 1, 22, and 29. The rationales by which the similar limitations were deemed obvious based on the combination of Zacharia, Fernandez, and Fekri apply against claim 35 just as they apply against claims 1, 22, and 29. Those rationales are not being repeated here for the sake of brevity. Claim 35 also includes additional or other limitations, listed below, that are taught by the combination of Zacharia, Fernandez, and Fekri:
“An apparatus comprising: a display; at least one processor; at least one transceiver; and at least one memory including one or more sequences of instructions, the at least one memory and the one or more sequences of instructions operative with the at least one processor.” Zacharia discloses including an “apparatus” (see col. 36, ll. 13-16; and FIG. 18), a “display” (see col. 38, ll. 36-42, describing a user interface used to generate web pages), “at least one processor” (see col. 38, ll. 47-50, describing a computer), “at least one memory including one or more sequences of instructions” (see col. 38, ll. 47-50), and “the at least one memory and the one or more sequences of instructions operative with the at least one processor” (see col. 38, ll. 47-50). Fernandez discloses a similar architecture (see its claim 24), and also FIGS. 14-28, described as screenshots, which teach the claimed “output to the display a graphical user interface” and “receive through the graphical user interface” steps. (See, paras. [0135]-[0137].)
“Receive through the graphical user interface identifying criteria for each one of a plurality of evaluators j; receive through the graphical user interface identifying criteria for an evaluee i.” See the immediately preceding bullet point regarding 
“Form a data structure including at least one of the identifying criteria for an evaluator and the identifying criteria for an evaluee.” Zacharia discloses operatively coupled ratee reputation, rater reputation, and authentication I.D. databases (see col. 36, ll. 28, 38, and 45) that teach the claimed “data structure.”
“At least one of transmitting and receiving using the transceiver at least one of the unweighted rating, the initial quantitative measure, the initial weighted rating, the initial overall rating, an updated overall rating, an updated quantitative measure, an updated weighted rating, the identifying criteria for an evaluator, and the identifying criteria for an evaluee.” Fernandez discloses, in para. [0013], that “A system according to an embodiment of the present invention includes: a user interface for interacting with a user; a network connection; a persistent storage such as a database; a memory for storing software instructions; and a processor operatively connected to the memory, the processor for executing the software instructions; wherein the software instructions enable the processor to carry out the method steps described above.” The network connection componentry in Fernandez teaches the claimed “transceiver,” the screenshot of FIG. 24 of Fernandez is indicative of “transmitting and receiving” of information in Zacharia including the data teaching at least the claimed “initial overall rating.” See the rejections of claims 1, 22, and 29 above for additional explanation in association with similar claim limitations.
	Regarding claim 36, the combination of Zacharia, Fernandez, and Fekri teaches the following limitations:
“The method of claim 1 further comprising: (k) forming a data structure for the evaluee i including a first field indicating a final overall rating of the evaluee i.” The claimed “data structure” and “first field” are taught at least by FIG. 24 of Fernandez, in that the data shown in FIG. 24 has a structure and/or is supported by a structure (e.g., memory location, database, etc.). Other screenshots in the figures of Fernandez also teach the claim limitations. Zacharia already teaches the “final overall rating” (see above).
“(l) at least one of transmitting and receiving, using a transceiver of the device, at least one of the initial quantitative measure of each evaluator j, the final quantitative measure of each evaluator j, the final overall rating by each evaluator j, the predetermined value, the predetermined number of iterations, and the final overall rating for the evaluee i, the final rating for receiving by a recruiter for determining whether to recruit the evaluee i.” Fernandez discloses, in para. [0013], that “A system according to an embodiment of the present invention includes: a user interface for interacting with a user; a network connection; a persistent storage such as a database; a memory for storing software instructions; and a processor operatively connected to the memory, the processor for executing the software instructions; wherein the software instructions enable the processor to carry out the method steps described above.” The network connection componentry in Fernandez teaches the claimed “transceiver,” the system in Fernandez teaches the claimed “device,” and the screenshot of FIG. 24 of Fernandez is indicative of “transmitting and receiving” of “the final overall rating for the evaluee i” “for receiving by a recruiter,” wherein the rater (interviewer) of Zacharia (“a rating may represent a qualitative assessment of an in-person interview of a job candidate,” per col. 8, ll. 23-25) teaches the 
	Regarding claim 37, the combination of Zacharia, Fernandez, and Fekri teaches the following limitations:
“The method of claim 1 further comprising determining the initial overall rating of the evaluee i, according to step (d), and the updated overall rating of the evaluee i, according to step (g), according to:			
    PNG
    media_image2.png
    131
    203
    media_image2.png
    Greyscale
wherein i=l, ORi is the initial overall rating or the updated overall rating of evaluee i, SRji is the unweighted rating by evaluator j of evaluee i, and SWTj is the initial quantitative measure or the updated quantitative measure for evaluator j.” Zacharia discloses the following equation (Equation 22 in col. 22):			
    PNG
    media_image1.png
    142
    223
    media_image1.png
    Greyscale
The variable Rratee in Zacharia teaches the claimed “initial overall rating of the evaluee i,” the “updated overall rating of the evaluee i” (after values are modified or otherwise updated--see above), and “ORi.” The equation term Wj in Zacharia teaches the claimed “unweighted rating by evaluator j of evaluee i” and “SRji.” The equation term Rjrater in Zacharia teaches the claimed “initial quantitative measure,” “the updated quantitative measure for evaluator j” (after values are modified or otherwise updated), and “SWTj.”

	Regarding claim 41, while the claim is of different scope relative to claim 37, the claim nevertheless recites limitations similar to those recited by claim 37. Thus, the rejection rationales explaining the obviousness of claim 37 in view of the combination of Zacharia, Fernandez, Fekri, and Robbins also apply against claim 41.
Claims 8-11 are rejected under 35 USC 103 as being unpatentable over Zacharia in view of Fernandez, further in view of Fekri, and further in view of U.S. Pat. App. Pub. No. 2013/0268512 A1 to Snyder (“Snyder”).
	Regarding claim 8, Snyder teaches the following limitations that do not appear to be explicitly taught by the combination of Zacharia, Fernandez, and Fekri:
“The method of claim 1 wherein each evaluator comprises a scout and the evaluee i comprises a player in a sport, the method further comprising each scout evaluating a predetermined number of players.” Snyder discloses “a coach profile” “allowing the coaches to rate sports players associated with each team.” (See para. [0055].) Snyder also discloses that “The coach profile 36 can be configured to receive ratings 56a” “from the coach for each sports player 12a in the first team 48 via the user interface 34.” (See para. [0059].) The coaches of Snyder teach the claimed “evaluator comprises a scout.” The first team of Snyder (see para. [0059]) teaches the claimed “predetermined number of players.”
	Snyder discloses a system for rating similar to the ones in the claimed invention and the combination of Zacharia, Fernandez, and Fekri. For example, the system in Snyder involves entities (e.g., coaches) ranking other entities (e.g., players) in an online exchange (e.g., a rating and recruiting website). (See Snyder, Abstract.) As such, the system in Snyder is but one 
	Regarding claim 9, the combination of Zacharia, Fernandez, Fekri, and Snyder teaches the following limitations:
“The method of claim 1 wherein each evaluator comprises a scout and the evaluee i comprises a player in a sport, the method further comprising assigning scouts such that the player is evaluated by a predetermined number of scouts.” Snyder discloses an “evaluator” that comprises a “scout” (e.g., a coach) and an “evaluee” that comprises a “player.” (See abstract.) Snyder also discloses that the ratings come from coaches within a league, thereby teaching a “predetermined number” of coaches, because a league has a set number of teams. (See para. [0005].) Claim 9 recites limitations similar to claim 8, and thus, the obviousness rationale outlined above for claim 8 also is applicable to claim 9.
	Regarding claim 10, the combination of Zacharia, Fernandez, Fekri, and Snyder teaches the following limitations:
“The method of claim 1 wherein one or more evaluators comprise a home-team scout or a neutral scout, and the evaluee i comprises a visiting-team player or a home-team player, the method further comprising assigning a home-team scout 
	Regarding claim 11, the combination of Zacharia, Fernandez, Fekri, and Snyder teaches the following limitations:
“The method of claim 1 wherein at least one evaluator comprises a skilled scout having evaluation skills related to a specific athletic position played by the evaluee i or related to a specific performance-related attribute of the evaluee i, the method further comprising assigning the skilled scout to the evaluee i who plays the specific athletic position or who demonstrates the specific performance-related attribute.” Any coach in Snyder teaches the claimed “at least one evaluator comprises a skilled scout having evaluation skills related to a specific athletic position” because coaches are skilled/experienced enough to evaluate players in one or more positions (see paras. [0099] and [0100]; and FIG. 3A); and the players in Snyder teach the claimed “evaluee i.” Snyder also discloses that coaches in a league are assigned to rate players in the league, each of the players playing a specific athletic position, which teaches the claimed “assigning the skilled scout to the evaluee i.” (See para. [0005].) Claim 11 recites limitations .
Claims 16, 17, 28, and 34 are rejected under 35 USC 103 as being unpatentable over Zacharia in view of Fernandez, further in view of Fekri, and further in view of U.S. Pat. App. Pub. No. 2016/0300274 A1 to Dolen.
	Regarding claim 16, Dolen teaches the following limitations that do not appear to be explicitly taught in their entirety by the combination of Zacharia, Fernandez, and Fekri:
“The method of claim 1 wherein each updated quantitative measure is determined based on the functional relationship as mapped to a quantitative measure scale.” As explained above, the combination of Zacharia, Fernandez, and Fekri already teaches the claimed “updated quantitative measure.” Dolen discloses, in para. [0074], that “In some embodiments, provided herein are platforms, systems, media, and methods to assign one or more votes of a review one or more vote weights, or use of the same. In some embodiments, when a user and/or a review submitted by a user is endorsed (e.g., voted in favor of) by a more ‘trusted’ user, some or all of that ‘trust’ is passed along to the user and/or the review. In some embodiments, influence and/or trust is calculated using a linear scale, a logarithmic scale, or a combination thereof. In some embodiments, one or more additional mathematical functions are used to calculate influence and/or trust, for example an exponential and/or a polynomial function. Thus, in some embodiments, a scaled amount of ‘trust’ is passed along to another user, for example a logarithmically scaled amount of ‘trust.’” The calculations using the scales in Dolen teach the claimed “determined based on the functional relationship as mapped to a quantitative measure scale.”
	Dolen discloses generating a weighted review score of a product, business, or service, similar to the claimed invention and the combination of Zacharia, Fernandez, and Fekri. It would 
	Regarding claim 17, the combination of Zacharia, Fernandez, Fekri and Dolen teaches the following limitations:
“The method of claim 16 wherein the quantitative measure scale comprises a logarithmic scale, a linear scale or a combination of logarithmic and linear scales.” See the explanation of the teachings of Dolen, and in particular the logarithmic scale of Dolen, in the rejection of claim 16 above.
	Regarding claim 28, the limitations added by the claim are similar to the limitations of claims 16 and 17, and thus, claim 28 is obvious over the combination of Zacharia, Fernandez, Fekri, and Dolen for similar reasons as claims 16 and 17. For completeness, with respect to other or additional limitations of claim 28, Dolen discloses, in para. [0074], that “In some embodiments, provided herein are platforms, systems, media, and methods to assign one or more votes of a review one or more vote weights, or use of the same. In some embodiments, when a user and/or a review submitted by a user is endorsed (e.g., voted in favor of) by a more ‘trusted’ user, some or all of that ‘trust’ is passed along to the user and/or the review. In some embodiments, influence and/or trust is calculated using a linear scale, a logarithmic scale, or a combination thereof. In some embodiments, one or more additional mathematical functions are used to calculate influence and/or trust, for example an exponential and/or a polynomial function. Thus, in some embodiments, a scaled amount of ‘trust’ is passed along to another user, for example a logarithmically scaled amount of ‘trust.’” The scales in Dolen teach the claimed “predetermined rating scale.”
.
Claim 30 is rejected under 35 USC 103 as being unpatentable over Zacharia in view of Fernandez, further in view of Fekri, and further in view of U.S. Pat. App. Pub. No. 2009/0106236 A1 to Koefoot et al. (“Koefoot”).
	Regarding claim 30, the combination of Zacharia, Fernandez, and Fekri teaches the following limitations:
“The non-transitory, machine-readable storage medium of claim 29, wherein the evaluee i is one evaluee from a plurality of evaluees, and wherein the operations further comprise determining a final overall rating of each evaluee i of the plurality of evaluees.” Zacharia discloses “an on-line community or population 300 of entities A1-A11 interconnected by several rating links, including rating links 302, 303, 304, 306, 308 and 310.” (See col. 4, ll. 10-13.) Zacharia also discloses that “if multiple ratings are received for a single exchange, and an overall rating is provided or a result based on the transaction occurs, it may be desirable to determine the impact of the one or more ratings on the overall rating or the result,” and that “It further may be desirable to determine the impact of these one or more ratings on an overall rating or results over time as ratings are received.” (See col. 28, ll. 3-9.) Each of the entities of Zacharia teaches the claimed “evaluee from among a plurality of evaluees.” At least the step of determining the impact of ratings on the overall rating over time as ratings are received, performed by Zacharia, teaches the claimed “final overall rating” determination, particularly in light of the modifications taught by Fekri (see the rationales provided in addressing claims 1 and 29 above).

“Ordering the plurality of evaluees based on the final overall rating of each evaluee.” Koefoot discloses a “step of ranking multiple items based, for example, on their overall scores.” (See para. [0063].) The ranking in Koefoot teaches the claimed “ordering,” while the overall scores of items in Koefoot are analogous to the elements of Zacharia that teach the claimed “evaluees” and “final overall rating” (seethe rationales provided in addressing claims 1 and 29 above).
	Koefoot discloses a related “method for scoring products, services, institutions, and other items” (see Koefoot, title), similar to the method of the claimed invention and of the combination of Zacharia, Fernandez, and Fekri. More specifically, Koefoot teaches a “step of ranking multiple items based, for example, on their overall scores.” (See para. [0063].) This provides a consumer-friendly format that allows users to quickly determine an items rank among similar items. (See paras. [0005] and [0063], and Table 7.) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Zacharia, Fernandez, and Fekri, by incorporating the feature of ranking by score, to provide results in a consumer-friendly format that allows users to quickly determine an item’s rank among similar items, as taught by Koefoot.
Claims 38 and 40 are rejected under 35 USC 103 as being unpatentable over Zacharia in view of Fernandez, further in view of Fekri, and further in view of the online article of Robbins, Naomi. https://www.forbes.com/sites/naomirobbins/2012/01/19/when-should-i-use-logarithmic-scales-in-my-charts-and-graphs/#3d2c7aa75e67. Forbes, 19 January 2012. (“Robbins”).
	Regarding claim 38, the combination of Zacharia, Fernandez, and Fekri teaches the following limitations:
“The method of claim 1 wherein determining an updated quantitative measure according to step (e) further comprises: determining an evaluator differential j of evaluator j according to:		      
    PNG
    media_image3.png
    85
    218
    media_image3.png
    Greyscale
wherein M = 1, SRji is the unweighted rating by evaluator j of the evaluee i= 1 and M =1, ORi is the initial overall rating or the updated overall rating of the evaluee i.” Zacharia discloses, in col. 11, ll. 33-38, that “Returning to the method of FIG. 2, next, in Act 4, the first rating of the rated entity, provided by the first entity, may be compared to the expected rating, to produce a rating pre-dictability. This rating predictability may be a negative function of an absolute difference between the first rating and the expected rating.” Zacharia also discloses, in col. 11, ll. 46-51, that “For example, comparing the first ratings and the second ratings may include determining the absolute difference (i.e., magnitude of the difference) between the first rating and the second rating and then applying a Gaussian distribution function to the determined absolute difference to produce the first rating predictability.” Zacharia further teaches, with Equation 10 and Equation 11,
			    
    PNG
    media_image4.png
    71
    373
    media_image4.png
    Greyscale
				     
    PNG
    media_image5.png
    78
    223
    media_image5.png
    Greyscale

The equation term Wj in Zacharia teaches the claimed “unweighted rating by evaluator j.” The equation term Ejkratee,others in Zacharia, when modified to include all ratings per Fernandez, teaches the claimed “initial overall rating or the j and Ejkratee,others in Zacharia teach the claimed “evaluator differential rating.” While the equations in Zacharia and the claimed equations do not appear to be identical, the claimed equations nevertheless are obvious in view of the equations in Zacharia because the equations in Zacharia need only be in accordance with the claimed equations to read on the claim, due to the use of the phrase “according to” in the claim. Put another way, the wording of the claim does not require that the actual recited equations be used in performance of any steps.
	Robbins teaches the following limitations of claim 38 that do not appear to be explicitly be taught in their entirety by the combination of Zacharia, Fernandez, and Fekri:
“Determining the updated quantitative measure for each evaluator j according to:
				
    PNG
    media_image6.png
    62
    250
    media_image6.png
    Greyscale

wherein SLWTi is an evaluator log weighting factor of evaluator j, SDRj is the evaluator differential rating of evaluator j, and SFP is a scale factor point on a rating scale between a highest rating value and a lowest rating value.” See the explanation in the paragraph below.
“And
					
    PNG
    media_image7.png
    52
    142
    media_image7.png
    Greyscale

where SWTj is the quantitative measure for evaluator j for a logarithmic scale of two decades.” See the explanation in the paragraph below.
	Robbins discloses uses of mathematical functions to process data, similar to the claimed invention and the combination of Zacharia, Fernandez, and Fekri. Robbins also discloses the 
	Regarding claim 40, while the claim is of different scope relative to claim 38, the claim nevertheless recites limitations similar to those recited by claim 38. Thus, the rejection rationales explaining the obviousness of claim 38 in view of the combination of Zacharia, Fernandez, Fekri, and Robbins also apply against claim 40.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 11, 12, 14-17, 22, 24, 25, 27-31, and 33-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-25, 27-31 and 33-41 of copending Application No. 15/950,600 (the “reference application”).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In view of the amendment to claim 30 from the Amendment Response, the previous claim objection has been reconsidered and withdrawn.
In view of the amendments to claims 29 and 30 from the Amendment Response, the previous claim rejections under 35 USC 112 have been reconsidered and withdrawn.
On pp. 14-25 of the Amendment Response, the applicant argues that the claim rejection under 35 USC 101 is improper. The examiner finds the arguments unpersuasive. The paragraphs below address the applicant’s arguments in the order they appear in the Amendment Response.
methods of organizing human activity and mental processes broadly, even multi-step methods involving the determination of multiple values. While the examiner does not necessarily view storage mediums and apparatuses per se as abstract ideas, in the context of the examiner’s 35 USC 101 analysis, storage mediums and apparatuses or components are treated as additional elements. In this instance, the claimed additional elements are insufficient to warrant a finding of patent eligibility. Further explanation is provided below and in the 35 USC 101 section above. Also, the existence of the applicant’s software application in the marketplace holds little weight. One reason is there is no showing that every patent eligibility-warranting feature of the software application is included in the claims, and also no way to tell what the relationship is between the software application and the claims.
Also on p. 15 of the Amendment Response, the applicant argues that the presently claimed invention does not preempt others from using the abstract idea or general concept of determining weights and final evaluations based thereon, and only those who implement the specific claim elements are preempted. The examiner finds this argument unpersuasive. The presently claimed invention preempts those who implement the specific claim elements and that e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible).” (See MPEP 2106.04(I).) Moreover, “It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection").” (See id.) The examiner’s 35 USC 101 rejection is, therefore, rightly based on the rationales of the Alice/Mayo test (see 35 USC 101 section above).
Also on p. 15 of the Amendment Response, the applicant argues that any of the claimed computer-like functions represent functions that are significantly more than conventional or commonplace computer functionality. The applicant’s argument asserts that the claims reciting unique computer-like functions turn a conventional computer into one that can determine a weight and a final evaluation. The examiner finds this argument unpersuasive. The programming of a computer to perform steps like performing calculations to determine values like weights and evaluation scores does not warrant patent eligibility. Any such programmed computer is not specialized, but rather, remains a conventional or general purpose computer operating in its normal capacity. “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” (See MPEP 2106.05(f).)
Also on p. 15 of the Amendment Response, the applicant argues that claim 29 is written as a storage medium and claim 35 as an apparatus claim, both of which recite real hardware elements to perform real hardware functions beyond and more specific than simply receiving data, storing data, etc.—i.e., what the examiner identified as conventional computer functionality. The applicant also argues that the claimed hardware elements perform specific functions related to determining a weight and an evaluation value. The examiner finds this argument unpersuasive. The claimed hardware elements and functions do simply receive data, store data, process data, display data, etc. While the data in the pending claims is of a particular type or types, the type or types of data received, stored, processed, displayed, etc. do not take the claimed hardware elements and functions out of the realm of general computer componentry or conventional computer functionality. There is, for example, nothing about the type or types of data in the pending claims that is indicative of there being specialized hardware elements or functions.
Also on pp. 15 and 16 the Amendment Response, the applicant argues that while weights and evaluations may generally be considered abstract ideas, a technique for determining such weights and evaluations to achieve certain objectives is more than an abstract idea. The examiner finds this argument unpersuasive. The weights and evaluations may be abstract ideas, and the techniques for determining them, for whatever reason, also may be abstract ideas. The groupings of abstract ideas (see MPEP 2106.04(a)) explicitly cover methods—certain methods of organizing human activity and mental processes.

On pp. 17 and 18 of the Amendment Response, the applicant argues that while it may be true that ideas are abstract until embedded in or associated with a physical entity, the applicant’s software application referred to above differs in that it is a physical embodiment that supplies valuable information to the user. The applicant also argues that any abstractness associated with the claimed invention ceased when the invention was reduced to practice and embodied in real physical objects. The applicant alleges that the invention no longer is abstract when its method steps were assembled (e.g., the collecting evaluations, determining weights, comparing evaluations, and arriving at weights). The applicant also argues that the collecting and analyzing of data, and related specific computer instructions, transforms the abstract idea into an invention that embodies those ideas. The examiner finds this argument unpersuasive. Association of an abstract idea with a physical entity or physical embodiment does not necessarily warrant patent eligibility. Rather, the question is whether the association with the 
Also on p. 18 of the Amendment Response, the applicant argues that the user interface, memory, data structure, and device limitations of claim 1 involve the execution of specific instructions to determine a final weight to be applied to an evaluation rating of an evaluee. The applicant highlights that, allegedly, the claims show that certain specific data is input and analyzed according to certain claimed steps, to determine that weight. The examiner finds this argument unpersuasive. The specificity of the instructions and data in the claimed invention do not warrant a finding of patent eligibility. Nothing about the claims themselves, or the types of instructions or data involved, indicates that the claimed user interface, memory, data structure, and device are more than conventional computer components used in their ordinary capacity. While the instructions or data flowing through the components may be “specific” in dealing with evaluators, evaluees, and their scores, that specificity amounts to mere field of use (see MPEP 2106.05(h)) more than anything else.
Also on p. 18 of the Amendment Response, the applicant argues that the claims describe methods, apparatus, and non-transitory computer hardware that represent more than simply abstract ideas for organizing human activity. The examiner finds this argument unpersuasive. The claimed methods recites not only limitations that fall under the certain methods of organizing human activity grouping (see MPEP 2106.04(a)), but also limitations that fall under the mental processes and mathematical concepts groupings (see id.), and limitations that constitute additional elements. The same can be said for the apparatus and non-transitory computer hardware claims. Thus, even if some claimed elements do not necessarily constitute certain methods of organizing human activity, those elements fail to warrant patent eligibility for other reasons (see 35 USC 101 section above). 
Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691.” (See id.) The applicant’s claimed invention does not have the same characteristics as the one at issue in Enfish. Rather, 
On p. 19 of the Amendment Response, the applicant argues that the claimed invention’s continual adjusting of weights until asymptotical convergence to a final value, and then application of the final value to an initial evaluation, is a technical improvement to any process that determines weights. The examiner finds this argument unpersuasive. The concepts highlighted by the applicant amount to “improved” mathematical equations/calculations/algorithms. This is not the type of “improvement” that warrants patent eligibility. (See MPEP 2106.05(a).) Rather, the alleged “improvements” read like improvements to the abstract idea rather than to a technology or technical field.
Also on p. 19 of the Amendment Response, the applicant argues that the claims are not directed to an abstract idea because as a whole they are directed to a patentable, technological improvement over existing techniques, citing McRo. The applicant asserts that the claims improve technology (i.e., a software model). The applicant also argues that the claims are not the abstract concept of an evaluation value or a weight to apply to it, and that the claims focus on how to find that weight, where the steps and equations employed present a more accurate evaluation of an evaluee. The examiner finds this argument unpersuasive. MPEP 2106.05(a), when discussing McRO, states that, “For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01.” Unlike McRO, the applicant’s claimed invention does not enable automation of tasks that previously could only be performed subjectively by humans. Rather, the applicant’s claimed invention automates (computerizes) the performance of tasks (mathematical calculations) that previously were already performed by computers (see, e.g., Zacharia, cited in the 35 USC 103 section above). What changed with the applicant’s claimed invention is the particular mathematical algorithm used. This difference makes the rationale in McRO inapplicable to the situation in the present application.
Also on p. 19 of the Amendment Response, the applicant argues that evaluations are provided by biased individuals or individuals that lack knowledge. To the extent that the claimed invention addresses that issue, the examiner’s view is that the concepts that address the issue constitute part of the abstract idea (see 35 USC 101 section above).
On p. 20 of the Amendment Response, the applicant argues that there are no elements in the pending independent claims that have been added to the claim merely to monopolize the exception. Rather, specific steps, operations, instructions, and apparatus components are recited to allegedly move the invention from abstract to practical. The applicant also argues that the big picture when it comes to the invention is that it entails steps and processing steps that interact to determine a weight. The applicant also asserts that the examiner has erred by segregating the invention into microscopic parts, and that such segregating is an allegedly improper analysis process. The examiner finds this argument unpersuasive. The examiner’s view is that the limitations of the pending claims do not move the invention from abstract to practical, because the limitations either fall under the abstract idea groupings of MPEP 2106.04(a), or constitute additional elements that fail to integrate the abstract idea into a practical application or provide significantly more than the abstract idea. The examiner also views the segregating of the claims into abstract idea elements and additional elements as proper and necessary for performing the required stepwise analysis. Unless the additional 
Also on p. 20 of the Amendment Response, the applicant argues that the claims set forth a practical application, i.e., determining a weight by processing through various comparison and calculations steps that operate on parameters that determine the weights. The applicant argues that those elements are then summed to provide an accurate picture of the capabilities of an evaluee, and resulting evaluations are usable by third parties that may potentially want to take advantage of the evaluee’s skills and capabilities, affecting a coach’s decision when considering a scholarship offer for a player. The examiner finds this argument unpersuasive. The claimed invention may be useful or practical for various parties, that colloquial usefulness or practicality is not indicative of the type of practical application that warrants a finding of patent eligibility. Patent eligibility requires integration of the abstract idea into a practical application. This requirement is explained in MPEP 2106.04(d), which states, “The Supreme Court has long distinguished between principles themselves (which are not patent eligible) and the integration of those principles into practical applications (which are patent eligible). See, e.g., Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 80, 84, 101 USPQ2d 1961, 1968-69, 1970 (2012) (noting that the Court in Diamond v. Diehr found ‘‘the overall process patent eligible because of the way the additional steps of the process integrated the equation into the process as a whole,’’ but the Court in Gottschalk v. Benson ‘‘held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle’’).” The applicant’s pending claims, like the ones in Gottschalk, involve implementing mathematical principles on a computer. Further, the applicant’s pending claims, rather than integrating a mathematical equation into a process as a whole as in Diamond, merely recite a series of mathematical calculations performed using a computer.

Also on p. 21 of the Amendment Response, the applicant argues that the claim limitations impose a meaningful limit on the alleged abstract idea, the claims are more than a drafting effort designed to monopolize a judicial exception, and there are other means for determining a weight for an evaluation value. The applicant also asserts that rather than attempting to monopolize the concept of determining a weight, the applicant is attempting to patent a specific method and technique for determining the weight and final weighted value, as tied to crowdsourced input. The examiner’s view on why the claimed invention constitutes a drafting effort designed to monopolize the judicial exception is that the specific method and technique for determining the weight and final weighted value in the claims is itself the judicial exception. The addition of conventional computer componentry to the judicial exception by the claims is indicative of a drafting effort to monopolize that judicial exception. Put another way, the question is not whether there are other means for determining a weight for an evaluation value. Rather, the question is whether there are other means for determining the weight and final 
Also on p. 21 of the Amendment Response, the applicant argues that the claimed application of weight-generating steps to a processor is not routine or previously developed. The applicant also asserts that inputs to the software are required by the invention. The applicant asserts that collecting this information, analyzing it, and developing a weight value is not an abstract idea. The examiner finds this argument unpersuasive. While the claimed steps are allegedly not routine or previously developed, those are factors to consider in terms of whether the claim limitations are well-understood, routine, or conventional. Such considerations are not compelling in view of the other rationales applied by the examiner against the claims (e.g., mere instructions to apply, insignificant extra-solution activity, and the like). Further, the collecting and analyzing of information is a form of insignificant extra-solution activity that does not warrant patent eligibility (see MPEP 2106.05(g), “Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016))”).
Also on p. 21 of the Amendment Response, the applicant argues that the collecting of information and determining a weight are not simple applications of the invention to a generic computer system, and the claimed method steps are not merely taking advantage of the speed or horsepower of a computer to accomplish something already accomplished before in a slower way or in a prior environment. The applicant also argues that the claim limitations are not computerized implementations of a previously known idea, but rather, present new ideas, equations, and analyses that may be implemented with conventional components. The applicant asserts that those components process data unlike data processed before, utilize unique processing algorithms to obtain new results, and extract hidden wisdom from crowds. The applicant also argues that the inventors have a novel technique involving unique analysis 
On pp. 21-23 of the Amendment Response, the applicant argues that the present invention is not so simply described as an invention that deals with a generic computer and its functionality, but rather, the present invention is allegedly a technology-based solution to a problem, i.e., the use of technology-based devices to determine a weight for application to a rating given by an evaluator. The applicant also asserts that the computer is not merely a useful expedient, but rather, is allegedly a necessity, to the control of the inventor’s algorithms to produce the desired results. The applicant also asserts that the step of transmitting evaluations should not be viewed as unnecessary surplusage, but rather, provides the ability to inform other people interested in recruiting the evaluee so they can use the evaluee’s final rating to make their decisions. The applicant also asserts that the claimed data input step is not trivial or insignificant, but rather, fundamental to the invention, and without it subsequent steps are not possible. The applicant also asserts that no steps are devices are set forth merely for the purpose of overcoming a 35 USC 101 rejection, and that claimed aspects like displaying steps also are necessary to allow an evaluator to enter a rating of an evaluee. The examiner finds these arguments unpersuasive. The claimed computer componentry is indeed generic, and the handling of the claimed instructions, mathematical algorithms, and related data by the computer componentry does not render the computer componentry non-generic. Nothing about the instructions, algorithms, and data in the claims is indicative of the computer componentry being, for example, a particular machine (see MPEP 2106.05(b)). “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept).” (See id.) The applicant’s argument, in the examiner’s view, is along the lines of Alappat’s rationale about a generic computer being specially programmed—that rationale is considered superseded by Alice/Mayo. (See id.) Further, as to the alleged necessity of the claimed hardware inputs and components, the examiner is not persuaded. The hardware inputs and components amount to mere data gathering, performing mathematical calculations in the way computers conventionally do, and displaying resulting values, none of which strikes the examiner as necessary for the key aspect of the claimed invention--determining final overall values for evaluations in a more accurate way.
On pp. 23 and 24 of the Amendment Response, the applicant argues that while a weight for application to an evaluation rating might be an abstract idea, it loses abstractness and becomes real when technical devices are employed to determine the weight. The applicant also argues that the computer/server of the invention receives initial evaluations (data) that are required to start the process of determining a weight for each evaluator and developing a final evaluation. The applicant also argues that a key to the invention is the processing of the data/evaluations according to the various formulae and data manipulations set forth in the claims, and that inputting or processing according to these formulae is not conventional. The applicant also argues that the existing 35 USC 101 rejection is too broad in that it allegedly entails basing ineligibility on equating known elements functioning in known ways as being indicative of a lack of significantly more, and that such a stance would allegedly conflict with findings of eligibility in many other issued patents. The examiner finds these arguments unpersuasive. In the claimed invention, mathematical equations or calculations are used to determined weights for evaluations, and the technical devices are merely generic computer 
On pp. 25-32 of the Amendment Response, the applicant argues that the claim rejection under 35 USC 103 is improper. The examiner finds the arguments unpersuasive. The paragraphs below address the applicant’s arguments in the order they appear in the Amendment Response.
On pp. 27-29 of the Amendment Response, the applicant argues that in Zacharia a first person rates an entity and a plurality of second persons rate the same entity, and the rating of the first person is compared with the rating of the plurality of second persons, but the rating of the first person is not combined with the ratings of the plurality of second persons. Thus, applicant asserts that Zacharia does not teach the claimed combining and normalizing the initial weighted rating of all evaluators j to determine an initial overall rating of the evaluee i. The applicant highlights that Zacharia refers to excluding second ratings by the first entity from selection. The applicant also argues that Zacharia is determining the rating reputation of the first rater as compared to second raters, while the claimed invention develops a crowd-sourced evaluation where each individual evaluation is compared against the crowd sourced mean. The examiner finds this argument unpersuasive. While Zacharia does describe excluding certain ratings from the first entity when determining the first entity’s reputation score, that is but one feature of the larger invention described by Zacharia. Equation 22 in col. 22 of Zacharia, for example, involves using all rater ratings to determine overall ratings of evaluees. Equation 22 of Zacharia does not have the exclusions apparently linked to Equation 5 in col. 10 of Zacharia. 
On pp. 29-31 of the Amendment Response, the applicant argues that there is no clear disclosure in Zacharia that describes details of the techniques employed to adjust Zacharia’s weight, and that Zacharia does not teach claimed steps for determining updated weights. The examiner finds this argument unpersuasive. Cols. 9-18 of Zacharia, and the equations interspersed therein, sufficiently outline aspects of weight determination and adjustment in detail. See, for example, col. 13, ll. 36-49 of Zacharia, explaining updating rater reputations using a recursive methodology.
On p. 31 of the Amendment Response, the applicant argues that Fernandez does not remedy the deficiencies of Zacharia. The applicant highlights amendments to claim 1, including deletion of the phrase “representative of”, additional of “functional relationship,” and modification of descriptors of the claimed parameters. The applicant argues that while Fernandez refers to the difference between a rating by R of an entity x and the current rating of x, which is an aggregate of all ratings of x, Fernandez does not disclose how one moves from that comparison step to calculating or recalculating a weight to be applied to the rating. The applicant also argues that the word “weight” appears several times in the Fernandez reference, typically in the context of timing of the rating, whereas one key element of the applicant’s invention is the disclosed and claimed iterative technique for determining the weight to be accorded to each evaluator’s rating. The examiner finds these arguments unpersuasive. The claimed functional relationship between parameters is taught by Zacharia and Fernandez as explained in the 35 USC 103 section above. While Fernandez may not disclose calculating or recalculating a weight to be applied to a rating, such features already are taught by Zacharia. Fernandez is cited as a teaching of adding additional data points to the calculations or recalculations performed in Zacharia. Further, while it may be true that Zacharia uses the term “weight” when referring to timing of ratings (see col. 10, ll. 40-54), Zacharia also uses the term when referring to the 
Also on pp. 31 and 32 of the Amendment, the applicant argues that Fernandez does not disclose the Applicant’s technique for determining an updated quantitative measure, which is accomplished at the Applicant’s steps (e) and (h). The applicant also argues that Fernandez does not disclose a technique for developing weights. The examiner finds the arguments unpersuasive. The combination of Zacharia and Fekri teaches most aspects of the claimed technique for determining the updated quantitative measure, as outlined in the 35 USC 103 section above. Fernandez is cited as a teaching of using (or not omitting) certain data in the calculations and recalculations taught by Zacharia and Fekri. Thus, Fernandez need not teach the technique for determining updated quantitative measures or for developing weights on its own for the claim to be rejected as obvious in view of the combination of Zacharia, Fernandez, and Fekri. Zacharia and Fekri already teach what Fernandez allegedly fails to teach.
On p. 32 of the Amendment Response, the applicant argues that Fekri does not remedy the deficiencies of Zacharia, and that both fail to disclose how updated weight values are calculated. The examiner finds this argument unpersuasive. The examiner’s view is that Zacharia teaches how to calculate and update weight values (see immediately preceding paragraphs), so Fekri need not teach the same limitations. Fekri adds to the teachings of Zacharia by teaching repeating cycles of the process steps in Zacharia. The combination of Zacharia and Fekri support the examiner’s finding of obviousness. In response to applicant's arguments above, that attack the cited references individually in terms of what they allegedly fail to teach, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2007/0256093 A1 to Hiler discloses a decentralized, fraud-resistant ratings system for information content, involving assigning a weight to each user rating in accordance with a historical rating accuracy of each user. (See abstract.)
U.S. Pat. App. Pub. No. 2014/0316832 A1 to Devlin et al. discloses a recruiting management system that acts as a computer network portal for recruiters, or recruiting coordinators, such as college and professional scouts/recruiters/coaches to disseminate, analyze and critique information related to prospects (e.g., high school, collegiate and/or professional athletes). (See abstract.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918.  The examiner can normally be reached on Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624